Citation Nr: 9929017	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sinus symptoms as a 
chronic disability resulting from undiagnosed illness.

2.  Entitlement to service connection for cardiac symptoms as 
a chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for neurological 
symptoms, including dizziness and syncope, as a chronic 
disability resulting from an undiagnosed illness, or in the 
alternative as a seizure disorder.

4.  Entitlement to service-connection for respiratory 
symptoms including coughing and lung symptoms, as a chronic 
disability resulting from an undiagnosed illness.

5.  Entitlement to service-connection for gastrointestinal 
symptoms, including nausea and diarrhea, claimed as residuals 
of parasite infection, or in the alternative as chronic 
disability resulting from undiagnosed illness.

6.  Entitlement to service-connection for weight loss as a 
chronic disability resulting from an undiagnosed illness, or 
in the alternative as residual of parasite infection.

7.  Entitlement to service-connection for fatigue symptoms as 
a chronic disability resulting from an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1989 to January 
1992.  He served in Southwest Asia from September 11, 1990, 
to March 28, 1991.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of rating decisions by the 
Department of Veterans Affairs (VA) regional office (RO) in 
North Little Rock, Arkansas.
  
A rating decision in November 1992 denied entitlement to 
service-connection for sinusitis with headaches, coughing and 
dizziness and heart disease on a direct basis. The veteran 
was advised of the denial in December 1992.  He did not file 
a timely notice of disagreement and this decision became 
final.

In a rating decision in April 1995, the RO determined, inter 
alia, that new and material evidence had not been submitted 
to reopen claims for service connection for sinusitis, a 
heart condition, dizziness, coughing, and nausea.  The 
veteran was provided a copy of this rating decision in April 
1995.  He did not appeal.

A rating decision in December 1997 denied all of the issues 
on appeal and denied entitlement to service connection for 
headaches, as migraines and as undiagnosed illness.  The 
notice of disagreement filed in January 1998 did not express 
disagreement with the denial of service connection for 
headaches.  Therefore, this issue was not considered in the 
statement of the case and it is not before the Board for 
appellate consideration.

In the veteran's substantive appeal, he stated that he could 
not keep a job.  Although he did not specifically relate that 
contention to his service-connected disability, which is not 
an issue before the Board, the RO should take appropriate 
action to determine whether the veteran wishes to file a 
claim for individual unemployability or pension and provide 
the appropriate claim form(s).


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

2.  Sinus symptomatology was not first manifest during or 
after service in Southwest Asia.

3.  The veteran has complained of morning congestion, mucus 
drainage, and sneezing subsequent to serving in Southwest 
Asia.

4.  The veteran's sinus complaints are not shown to be 
chronic or manifest to a degree of 10 percent.

5.  The claim of entitlement to service connection for sinus 
symptoms as chronic disability resulting from undiagnosed 
illness is not plausible.

6.  No cardiac signs or symptoms were noted during service.

7.  Palpitations and chest tightness following service have 
been associated with drug and alcohol abuse and with near 
syncopal episodes.

8.  There is no competent medical evidence of chronic cardiac 
symptoms attributable to undiagnosed illness.

9.  The claim of entitlement to service connection for 
cardiac symptoms as resulting from undiagnosed illness is not 
plausible.

10.  Neurological symptoms have been associated with specific 
triggering events, such as sun exposure, head injury, drug 
abuse, and a variety of suspected (unconfirmed) diagnoses, 
and there is no medical evidence of a nexus between 
neurological symptoms and undiagnosed illness.

11.  A diagnosis of seizure disorder has not been confirmed, 
and there is no medical evidence of a nexus between a seizure 
disorder and active military service.

12.  The claim of entitlement to service connection for 
neurological symptoms as chronic disability due to 
undiagnosed illness, or as seizure disorder is not plausible.

13.  The veteran's cough has been attributed to heavy 
smoking.

14.  There is no medical evidence of a nexus between any 
respiratory symptomatology, such as cough or shortness of 
breath, and any undiagnosed illness.

15.  The claim of entitlement to service connection for 
respiratory symptoms as resulting from undiagnosed illness is 
not plausible.

16.  There is no medical evidence of a parasite infection 
during service.

17.  There is medical evidence of a parasite infection 
following service.

18.  There is no medical evidence that the veteran currently 
has a parasite infection or residuals thereof.

19.  The veteran's gastrointestinal complaints have been 
associated with known diagnoses of enteritis, irritable bowel 
syndrome, and ureteral calculi, and there is no medical nexus 
between gastrointestinal complaints and undiagnosed illness.

20.  The veteran's claim of entitlement to service connection 
for gastrointestinal symptoms as residual of parasite 
infection or as resulting from undiagnosed illness is not 
plausible.

21.  There is no competent medical evidence of weight loss 
since service, and the claim of entitlement to service 
connection for weight loss either as undiagnosed illness or 
as residual of parasite infection is not plausible.

22.  There are no objective signs of chronic fatigue, and 
fatigue is not manifest to a degree of 10 percent, and the 
claim of entitlement to service connection for fatigue as a 
symptom of undiagnosed illness is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for sinus 
symptoms a chronic disability resulting from an undiagnosed 
illness is not well grounded, and there is no duty to assist.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

2.  The claim of entitlement to service connection for 
cardiac symptoms as a chronic disability resulting from an 
undiagnosed illness is not well grounded, and there is no 
duty to assist.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

3.  The claim of entitlement to service connection for 
neurological symptoms claimed as chronic disability resulting 
from undiagnosed illness, or in the alternative, as a seizure 
disorder, is not well grounded, and there is no duty to 
assist.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

4.  The claim of entitlement to service connection for 
respiratory symptoms claimed as chronic disability resulting 
from undiagnosed illness is not well grounded, and there is 
no duty to assist.  38 U.S.C.A. §§ 1117,5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

5.  The claim of entitlement to service connection for 
gastrointestinal symptoms, including nausea and diarrhea as 
an chronic disability resulting from a undiagnosed illness, 
or in the alternative, as residual of parasite infection, is 
not well grounded, and there is no duty to assist.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

6.  The claim of entitlement to service connection for weight 
loss as a chronic disability resulting from an undiagnosed 
illness is not well grounded, and there is no duty to assist.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.  

7.  The claim of entitlement to service connection for 
fatigue symptoms, claimed as chronic disability resulting 
from undiagnosed illness, is not well grounded, and there is 
no duty to assist.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.317 (1998); VAOPGCPREC 4-99.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

On the enlistment examination in August 1989, the only 
abnormality reported by the veteran was a fracture of the 
mandible in July 1988.  On that examination, the only 
disability noted was a scar of the left leg.  His weight was 
142 pounds.  

In February 1990, the veteran was seen with a complaint of a 
cough, throat congestion, yellowish expectoration, chills and 
fever of four days' duration.  Sitting pulse was 76.  His 
throat was red, with congestion and enlarged tonsils with 
exudate.  Ear drums were bulging, without discharge.  The 
nasal turbinates were inflamed, with exudate.  The chest was 
clear to auscultation, and cardiovascular signs were normal.  
The assessment was nasopharyngitis/tonsillitis.    In 
December 1990, the veteran reported difficulty chewing food 
and constant discomfort.  He had headaches and trouble 
sleeping at night.  

In March 1991, it was reported that from February 24 to 
February 28, 1991, the veteran was exposed to a large amount 
of smoke and airborne petroleum derivatives, while on 
Operation Desert Storm in the Kuwait theater of operations.  
These report said that the burning fields were known to be 
high in sulfur-containing (sour) oil wells.  No respiratory 
protection was taken for this exposure. 

In June 1991, the veteran was seen with complaints of 
dizziness and lightheadedness with an episode of fainting.  
His initial blood pressure was 100/60, and his pulse was 60.  
He stated that he had not been eating well and he had an 
episode of diarrhea without blood.  He also stated that he 
was out in the sun all weekend.  Lying down, his blood 
pressure was 114/62 and pulse was 62.  Standing, his blood 
pressure was 118/70 and pulse was 80.  The abdominal 
examination was negative.  The assessment was dehydration.  

The following day, the veteran was seen with complaints of a 
sore throat that started the previous night.  He reported 
that his wife had strep throat. Vital signs were normal, and 
he was in no acute distress.  Pulse was 80, and blood 
pressure was 124/70.  There was no postnasal drip.  His 
throat was erythematous and edema was noted on the tonsils.  
There was discoloration on the back of the throat.  The area 
under the mandible was tender on palpation, and there was 
subclinical lymphadenopathy on palpation.  The diagnosis was 
strep throat.

In October 1991, he was seen with the complaint of 
intermittent headaches, rhinitis, and sinusitis.  His throat 
was clear, with no erythema and no lymphadenopathy.  The 
assessment was sinusitis.  He was referred to an ear, nose, 
and throat consultant.  

In December 1991, the veteran complained of a sore throat of 
four days' duration.  Vital signs were within normal limits.  
Pulse was 88, and blood pressure was 120/86.  Tonsils were 
swollen twice normal size.  The impression was tonsillitis.

On the report of medical history at the time of the 
separation examination in January 1992, he indicated that he 
had had dizziness or fainting spells; ear, nose, and throat 
trouble; sinusitis, hay fever, chronic cough; stomach 
problems; and broken bones.  He denied heart problems.  No 
disability was diagnosed on this examination.  His weight was 
145 pounds.

Service medical records are negative for any complaints of 
fatigue.

The veteran had a period of VA hospitalization during 
February 1992 for drug and alcohol abuse problems.  He had 
been using marijuana and cocaine every day since 1989.  He 
had started marijuana at the age of 13.  He smoked 2-1/2 to 3 
packs of cigarettes a day and drank a 12 pack of beer every 
day.  His last use of cocaine was January 15, 1992, and his 
last use of marijuana was February 13, 1992.  He began using 
cocaine at the age of 17 before he entered service.  He also 
used speed in the form of powder to be snorted.  This caused 
health problems, palpitations, sweating, tightness of the 
chest, and an inability to breath.   He admitted to shakes 
and hangovers due to drinking.  He complained of sleep 
disturbances and fatigue.

The veteran reported that he lost 15 pounds in one month due 
to continuous drinking and using drugs and not eating well.  
He complained of a sinus infection since he came home from 
Saudi Arabia due to heavy inhalation of smoke.  He had an 
occasional productive cough due to heavy smoking.  He 
complained of sinus headaches, usually frontal, sleep 
disturbances, fatigue, loss of appetite, anxiety and 
depression, usually after using drugs and alcohol.  

His weight was 149, and his pulse rate was 68.  On physical 
examination, the veteran had mucus from his sinuses.  Heart 
sounds were regular with no murmurs or gallops.  He had good 
range of motion of his extremities and his muscle tone was 
good.  Cranial nerves were grossly intact.  Deep tendon 
reflexes were equal and symmetrical, but were quite sluggish 
bilaterally.  A urine drug screening on admission was 
positive for a moderate to large amount of cocaine and a 
moderate to large amount of opiates.  An electrocardiogram 
showed normal sinus rhythm and a complete right bundle branch 
block and a possible inferior infarct, age undetermined.  
After a few days of treatment, he insisted on leaving despite 
encouragement to stay for the program.  He received an 
irregular discharge.  The discharge diagnosis was drug abuse, 
crack cocaine and marijuana, continuous.

The veteran had a short period of hospitalization in March 
1992.  He had fallen and hit his head on the floor the 
previous day.  He reported that he was wrestling with a 
friend the previous day when he was grabbed under the jaw and 
his head was tilted back, at which point he lost 
consciousness, fell, and hit his head.  He had a severe, 
throbbing headache and was spinning.  He continued to have 
vertigo, nausea, and a headache.  He had no lethargy and no 
focal signs.  He felt dizzy when he moved.  The trauma was to 
the right frontal area.  There was no urinary or fecal 
incontinence.  He was admitted to the neurology unit with 
complaints of dizziness (vertigo), headache, and nausea.  He 
reported that he had lost consciousness but came to quickly.  
Mild ataxia was noted and he had mild difficulty with range 
of motion.   When seen on the following day, he still had a 
headache, but the doctor noted that he was pain free by the 
time of discharge.  The assessment was headache and 
dizziness/vertigo following minor trauma.  A physical 
examination was within normal limits.  The discharge 
diagnosis was concussion.  It was suggested that he return to 
the neurology clinic if there were a return of symptoms or 
development of new symptoms.

Clinical reports of Jay Holland, M.D., disclose treatment of 
the veteran in August 1992.  Complaints included weight loss 
up and down for approximately 1 to 2 week cycles, abdominal 
cramps, diarrhea, and night sweats.    It was reported that 
the veteran spent 71/2 months in Saudi Arabia and was exposed 
to oil fires.  Also, he smoked 11/2 packs of cigarettes a day.  
Dr. Holland reported chronic diarrhea and weight loss, 
probably from the Gulf War.  An August 1992 stool culture 
report was included, and it was negative for ova or 
parasites.  The veteran's weight was reported as 151 and 153 
on two different occasions in August.  In September 1992, 
there had been a recurrence of symptoms, and the treatment 
note indicated that stool culture was positive for ova and 
parasites times three.  The actual stool culture report was 
not provided by Dr. Holland.

In September 1992, the veteran was seen at VA with complaints 
of severe stomach pain of nine months' duration.  His weight 
was 150, his pulse was 76, and his blood pressure was 128/70.  
He complained of low abdominal cramping and watery bowel 
movements, not related to a particular time of day.  He 
reported weight fluctuating from 140 to 150 pounds.  He 
reported that he would have four to five watery bowel 
movements per day for one or two days at a time, and then the 
condition would clear.  He said he had been treated with 
metronidazole with good results, but the problem returned as 
soon as he stopped the medication.  On examination, lungs and 
heart were normal.  The abdomen was supple and nontender, and 
bowel sounds were within normal limits.  There were no masses 
or organomegaly.  The diagnostic impression was episodic 
diarrhea and abdominal cramping.  A barium enema was done, 
and it was normal, except for a minimal segmental spasm at 
the end of the segment. On follow-up to go over the results 
of the barium enema, a diagnosis of spastic colitis was 
given.  

The veteran was seen again in November 1992 for further 
consultation.  His weight was 148, and the examiner reported 
that it had been stable, from the records.  He reported that 
he had been taking Flagyl, but he gained weight.  The 
assessment was chronic drinker with multiple medical 
complaints, basically patient wants to apply for disability.  
A stool sample was to be obtained, and the veteran was to 
return in two months.

The RO, by rating action in November 1992, denied service 
connection for sinusitis with headaches, coughing and 
dizziness, and for  heart disease.  The RO determined that 
sinusitis with headaches preexisted service and was not shown 
aggravated by service and that the veteran's headaches were 
associated with sinusitis and a history of a fractured jaw 
which also preexisted service.  Service connection for a 
heart disorder was denied as not shown by the evidence.  The 
veteran was advised of the denial of service connection for 
sinusitis and heart disease in December 1992 and he did not 
file a timely appeal.  

The veteran received a VA examination in April 1994.  He 
complained that he had been unemployed as a bartender the 
last six months due to urgency to defecate.  He said that he 
had one or two bowel movements daily which were semi-soft in 
consistency.  He complained of morning nasal congestion which 
he had had for the last six months.  He stated that he never 
had had x-ray films and he denied a diagnosis of sinus 
disease in the past.  He had a chronic, dry cough which had 
been present for the last year.  He said that he had smoked 
1-1/2 packages of cigarettes per day for the last five years.  
After an overdose of cocaine in December 1992 [sic], he 
experienced nausea, vomiting, weakness, and pallor.  He 
reported he entered a detoxification program at a VA Medical 
Center a year ago [sic] but stayed only four days because "I 
was scared straight."  During that admission he was told 
that his electrocardiogram was abnormal but no further 
evaluation or treatment was planned.  He denied chest pain 
and said that his exercise was limited by shortness of 
breath.  He could walk two miles without difficulty.  He 
denied a history of organic heart disease, myocardial 
infarction, or high blood pressure.  He denied nausea for the 
last two years.  Prior to that time, he was treated with 
Mylanta or Pepto Bismol with some relief.  He said the 
diagnosis was usually nerves.  

On physical examination, his blood pressure was 110/68 and 
his weight was 140 pounds, with the reported maximum of 155 
in the past year.  Pulse was 72 and regular.  No sinus 
tenderness was noted.  The cardiovascular system, respiratory 
system, digestive system and musculosketal system were 
normal.  X-rays of the paranasal sinuses were normal.  A 
chest x-ray showed no evidence of active cardiopulmonary 
disease.  An electrocardiogram was interpreted as borderline.  
The diagnoses were nose allergy; history of abnormal 
electrocardiogram during cocaine rehabilitation; smoker's 
cough; nausea by history, no longer a problem; substance 
abuse in the past, cocaine and alcohol; urgency to defecate 
by history; organic heart disease not found; and sinusitis 
not found.  

On psychiatric examination in April 1994, the veteran said he 
felt tired all the time and felt run down, as if he could not 
get enough sleep.  He reported getting four or five hours of 
sleep a night and then feeling tired.

A neurological evaluation in April 1994 dealt primarily with 
a condition not here in issue.  The veteran reported no 
history of meningitis, seizures, or syncopal episodes.  
Dizziness was said to be related to light-headedness that 
precedes the onset of vascular headaches.

In November 1994, the veteran reported to the VA emergency 
room with a complaint of losing consciousness for 35 seconds.  
A history of multiple drug and alcohol abuse was noted.  The 
veteran reported that he had lost consciousness about a year 
ago and had been seen by neurology service.  Then, three 
months prior to this visit, he had a loss of consciousness 
and fell.  On the day of his visit, he felt nauseated, fell 
to his knees, and fell.  He had questionable loss of 
consciousness.  He wanted to go to sleep.  The incident was 
witnessed by his girlfriend, and there was no loss of bladder 
control.  The neurological examination was essentially 
normal, and the diagnosis was absence seizure questionable 
versus syncope.  An outpatient neurological consultation was 
planned.  An electrocardiogram was abnormal, cannot rule out 
inferior infarct, age undetermined.

In January 1995, the veteran was hospitalized after 
complaining of possible seizure activity.  He reported the 
events as starting with palpitations, which his wife 
confirmed, and progressing to near-syncope with increased 
shortness of breath and dizziness.  His wife reported that 
his heart beat returned to normal abruptly and then the 
patient felt better.  He had no prior documented arrhythmia.  
A prior history of alcohol, cocaine, and speed use was noted, 
although the veteran denied any recently.  On examination, 
heart rate was 90.  Lungs were clear, and the heart had 
regular rate and rhythm, with no murmurs, rubs, or gallops.  
The abdomen was soft and nontender.  There was no 
organomegaly, and bowel sounds were positive.  The impression 
on admission was near-syncope most likely secondary to 
cardiac arrhythmia by patient's history.  Two days later, a 
progress note indicated that the veteran's preliminary 
echocardiogram was normal and there was no arrhythmia on 
telemetry.  A neurology consultation was obtained while the 
veteran was hospitalized.  The veteran reported that he had 
experienced a loss of consciousness in 1992 while walking 
across the living room and had injured his head, with a 
diagnosis of concussion.  A history of alcohol and drug abuse 
was noted, and the veteran denied any for the past year and a 
half.  However, the examiner noted that his laboratory 
results showed moderate to large amounts of cannabinoids and 
opiates on the urine screening.  The veteran reported having 
headaches five days out of seven and having no tremor.  He 
had vertigo and night sweats, but no fever, chills, or weight 
loss.  The impression was probable syncope related to 
cerebral eschemia, etiology uncertain, doubt cerebrovascular 
disease, may be related to drug use; doubt epilepsy but can 
not completely rule in or out; doubt hypoglycemia.  The 
examiner stated that, since the veteran described 
hyperventilation as taking place after the episodes started, 
that was against the diagnosis being hyperventilation 
syncope.

During the hospitalization, telemetry monitoring showed 
mostly sinus bradycardia and normal sinus rhythm.  A 24-hour 
Holter monitor showed no abnormality.  An echocardiogram 
showed an incomplete right bundle branch block with normal 
sinus rhythm but was interpreted as normal.  During 
hospitalization, he reported no pre-syncopal events, 
palpitations or shortness of breath or chest discomfort.  The 
discharge diagnosis was palpitation.  Comorbidities and 
complications were near syncope and polysubstance abuse.  The 
veteran was to return in two weeks for an electrophysiologic 
(EP) study.

Later in January 1995, the veteran returned for an EP study.  
On the system review, he reported a 30-pound weight loss over 
the past three years.  Chest was clear to auscultation.  
Heart had regular rate and rhythm, without murmurs, rubs, or 
gallops.  Neurological evaluation was essentially normal.  
Urine drug screen showed marijuana and cocaine.  The EP study 
was not done because the physician was unavailable.  The 
veteran was scheduled to return.

A rating decision by the RO in April 1995 determined that new 
and material evidence had not been submitted to reopen claims 
for service connection for sinusitis, headaches, a heart 
condition, dizziness, coughing, and nausea.  Service-
connection was granted for post traumatic stress disorder, 
rated as 30 percent disabling from December 1993. 

On a Persian Gulf Registry examination report in June 1995, 
the veteran reported exposure to oil field fires and being 
covered with an oil film for five to seven days.  He 
indicated that he had nasal stuffiness, frequent sneezing, 
frequent throat clearing, frequent headaches, sinus 
infections, and respiratory infections.  He claimed he felt 
bad most of the time and had a recent weight loss.  He was 
intolerant to heat and felt feverish most of the time.  He 
complained of night sweats, hot flashes, and rapid weight 
change.  He complained of tender, bleeding gums, and tired 
eyes.  He complained of heart murmur, fast heart beat, 
irregular heart beat and indicated that he slept on 2-3 
pillows.  He claimed recurrent diarrhea, muscle aches and 
pains, cold feet and hands, and joint pains.  He also 
indicated that he had dry coarse hair.  A chest x-ray showed 
no evidence of active cardiopulmonary disease.  Pulmonary 
function tests were said to show mild obstructive pulmonary 
impairment, subject to physician's review, but the tester 
noted inconsistent efforts times eight.  The examiner noted 
that laboratory data was within normal limits and noted "may 
dismiss PG."

In July 1995, the veteran filed a claim for sinusitis, 
headaches, a heart condition, dizziness, coughing, nausea, 
syncope, chronic fatigue, lung condition, stomach disorder-
parisital infection, weight loss, diarrhea, and a seizure 
disorder as a result of his service in the Persian Gulf.

VA outpatient records disclose that the veteran was seen in 
the cardiac unit in October and November 1995.  In October, 
his blood pressure was 110/60 and pulse was 65.  He reported 
syncope and near-syncope since the return from the "Gulf 
War."  He believed he was gassed.  On examination, his chest 
was clear and his heart had a regular rhythm with no murmurs.  
An electrocardiogram was within normal limits.  The 
assessment was no evidence of disease at this time.  He was 
seen in November 1995 with the complaint of "flu" like 
symptoms.  His blood pressure was 116/65.  His chest was 
clear to auscultation and percussion.  His heart had a 
regular rhythm with no murmur.  An electrocardiogram was 
described as within normal limits.  He had had no syncope 
since the last visit.

In January 1996, the veteran was seen with complaints of 
diarrhea and cramping since Friday (i.e., almost a week).  
His weight was 142.  The assessment was enteritis; non-toxic 
[illegible]; irritable bowel syndrome.  
A VA x-ray of the skull and facial bones in June 1996 
disclosed no abnormalities.  The paranasal sinuses appeared 
unremarkable.  
 
An incident report by Metropolitan Emergency Medical Services 
dated in October 1996 is of record.  The veteran was in a 
parking lot, ambulatory, complaining of severe abdominal pain 
in the right lower quadrant, radiating to the right flank and 
back.  Pain had started three hours before.  He had no nausea 
or vomiting.  He had blood pressure of 130/70, heart rate of 
48 to 70, sinus arrhythmia.  He was taken to Little Rock VA 
emergency room.  The veteran reported having pain starting 
around the umbilicus and radiating to the right flank area, 
being unable to pass urine.  He said he had had this 
abdominal pain on and off since the Gulf War.  An intravenous 
pyelogram (IVP) was done.  Ureteral calculi were diagnosed.

Several lay statements were submitted on the veteran's behalf 
in February 1997.  A statement dated in October 1992 from a 
former employer noted that the veteran had worked from August 
until October 1992 but was unable to continue this work due 
to excessive absenteeism due to illness related to Desert 
Storm.  A statement from his stepfather, dated in January 
1997, stated that the veteran suffered damage to his 
cardiovascular system, blackouts, dizzy spells, stomach 
disorders, and blurred vision following service in the 
Persian Gulf.  A statement from his girl friend disclosed 
that she witnessed spells, seizures, and attacks.  On one 
occasion he lost consciousness.  He was constantly sick, 
including stomach problems, or headaches, or a depressed 
state.

His mother reported in January 1997 that he weighed 190 
pounds in boot camp but after discharge and for the past five 
years he only weighed 135 pounds.  He had chronic abdominal 
and intestinal problems, frequent abdominal cramps and 
diarrhea after eating.  He suffered from chronic fatigue, 
chronic bronchitis and averaged a cold every 8 to 10 weeks.  
He also had syncopal symptoms which had been witnessed by his 
friends.  A letter from his former girlfriend in January 1997 
said that she had lived with the veteran from approximately 
September 1991 until February 1993.  She saw his weight start 
to go down and he had stomach problems.  Another big health 
problem was his heart.  In March of 1992, he was fooling 
around with a friend and his eyes rolled up in his head and 
he collapsed on the floor.  She still sees him from time to 
time and notices a 30-pound weight loss.  His health had gone 
down hill.

The veteran also submitted a statement dated in January 1997.  
He claimed that he had stomach problems, fatigue, headaches, 
and spells which the doctors called syncope.  He would faint 
and his heart would stop.  His breathing required his total 
concentration and it lasted for about a minute.  The next two 
days were needed to recuperate.  These spells completely 
drained him and affected his memory and learning ability.  He 
had had approximately nine of these seizures in the past two 
years.  Since he was released from the hospital in 1995, he 
was unable to drive or work.  He maintained that he used to 
weigh 180 pounds but now was lucky to carry 140 pounds.  He 
ate all of the time but was unable to gain weight.

In June 1997, the veteran failed to report for several 
scheduled examinations including a heart examination, an 
intestinal examination, a neurological examination, a 
respiratory examination and a stomach examination.
    
The veteran received a VA examination in August 1997.  He 
claimed his sinusitis started when he left the moist Arkansas 
climate for the very dry climate in the desert.  He noticed 
puffiness of the eyes and headaches maybe twice a week.  He 
would sneeze a lot and have mucus discharge from his nose.  
He denied allergies.  He also complained of a heart 
condition.  He claimed at discharge examination, an 
electrocardiogram showed an abnormal rhythm.  He said that 
when his pulse became slow, he would become dizzy which was 
another one of his complaints, and very lightheaded.  He 
claimed he developed chest pain and if he did not lie down, 
he would faint.  He reported being fatigued after these 
episodes.  He had been seen several times for this syncope at 
the VA hospital but the cause had never been found.  The 
examiner said that apparently his exercise tolerance had been 
diminished but that he did not have any symptoms suggestive 
of heart failure or angina.  He claimed a daily chronic cough 
with clear sputum.  He had frequent respiratory infections 
and was a two pack a day smoker.  He had trouble with nausea 
but very little vomiting.  He also claimed trouble with 
diarrhea which began after his service in the Persian Gulf.  
When he returned home he was told that he had a lot of 
parasites in his intestines.  He said that he gained some 
weight after treatment but when he discontinued treatment he 
lost 15 pounds.  He said he should weigh 200 pounds but he 
only weighed 143 pounds.  He claimed diarrhea three or four 
times a week with abdominal cramping.  The nausea and 
diarrhea were not necessarily related.  He tired easily and 
was short winded.  He was unable to work out because of a 
lack of energy.  He claimed to have lost jobs because of 
fatigue and diarrhea.  

On examination, the veteran's blood pressure was 104/72 and 
pulse was 62.  His nasal passages were clear.  His chest 
sounds were symmetrical and a cough was not noted.  His heart 
rhythm was basically normal although there appeared to be an 
ectopic beat or dropped beat.  No murmurs were heard.  His 
abdomen was flat, soft, and nontender and his bowel sounds 
were normal.  His weight was 143 pounds.

The clinical impressions were history of sinusitis, not found 
on this examination (a sinus x-ray was normal); heart 
condition described by the veteran as being an irregular 
heart beat; dizziness which the veteran attributed to a slow 
heart rate; syncope which the veteran attributed to a slow 
heart rate; coughing, by history, with normal examination; 
lung condition, by history, with normal examination, the 
cough was possibly associated with tobacco abuse; nausea by 
history; diarrhea, by history, with alleged history of 
parasite infection; weight loss alleged; seizure disorder to 
be evaluated by the neurologist.

The veteran received a VA neurological examination in August 
1997 for a claim for headaches, dizziness, syncope, and 
seizures.  The veteran reported last working six months 
before as a wrecker driver.  He reported that he began to 
have paroxysmal episodes of alteration of consciousness in 
early 1992.  These tended to occur in clusters about every 
three months.  He had gone as long as six months between a 
cluster of these episodes.  A majority began with a sensation 
of constriction of his vision associated with feeling cold 
and diaphoretic.  He did not have nausea or vomiting.  He 
claimed he had partial loss of contact with reality in that 
he could hear people but was unable to respond.  He felt 
short of breath.  These usually lasted two minutes and he 
felt fatigued after they were over.  With some of these 
episodes he completely lost consciousness and fell to the 
ground.  He usually had bowel and bladder incontinence with 
these but no tongue biting.  He had never been noted to have 
tonic or clonic activity.  His mother was a cardiovascular 
nurse and on one occasion she witnessed one of these and took 
his vital signs and told him his pulse was less than 30 and 
his blood pressure was low.  He was supposed to be scheduled 
for an electrophysiologic cardiac testing and an 
electroencephalogram but the veteran said that he had never 
been scheduled for these examinations.  He had never been 
treated with anticonvulsant medication.  He did not report 
any focal neurological symptoms.  There was no family history 
of epilepsy.

On the neurological examination, the veteran's blood pressure 
was 109/67 and pulse was 86 and regular.  The evaluation was 
within normal limits.  The pertinent impression was 
paroxysmal episodes of alteration of consciousness as 
described above.  The examiner could not state with certainty 
on the basis of the information available, whether these 
episodes represented cardiogenic syncope or partial complex 
epilepsy with occasional secondary generalization.  Since 
1992, the veteran had described experiencing 12 episodes in 
the last two years in which he did not completely lose 
consciousness, and four episodes in total when he did lose 
consciousness.


II.  Legal Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).  

In this case, the veteran has claimed entitlement to service 
connection for various symptoms claimed as undiagnosed 
illnesses.  Such a claim requires that the claimant have a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 1999).  The 
Secretary promulgated the following regulation:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2001; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
(4)	A chronic disability resulting from 
an undiagnosed illness referred to in 
this section shall be rated using 
evaluation criteria from part 4 of this 
chapter for a disease or injury in which 
the functions affected, anatomical 
localization, or symptomatology are 
similar.
(5)	A disability referred to in this 
section shall be considered service-
connected for purposes of all laws of the 
United States. 
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1998).

The VA General Counsel has issued a precedential opinion on 
this subject.  In summary, the General Counsel held that a 
well grounded claim for compensation under 38 U.S.C. § 1117 
(a) and 38 C.F.R. § 3.317 generally requires the submission 
of some evidence of these four elements: 

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war; 

(2)  the manifestation of one or more 
signs or symptoms of undiagnosed illness; 

(3)  objective indications of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and 

(4)  a nexus between the chronic 
disability and the undiagnosed illness.  

VAOPGCPREC 4-99.

The threshold question, then, is whether the veteran has met 
his initial burden of presenting a well grounded claim.  If 
he has not, then the claim must fail and there is no further 
duty to assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well grounded claim requires more than an allegation; the 
claimant must submit supporting medical evidence.  
Furthermore, the evidence must justify a belief by a fair and 
impartial individual that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).

For all of the veteran's claims, he has met the first 
requirement of a well-grounded claim of entitlement to 
service connection under the provisions of 38 U.S.C.A. § 1117 
and 38 C.F.R. § 3.317, that is, he has the requisite service 
in the Southwest Asia theater of operations during the 
Persian Gulf war.  The Board's inquiry will therefore focus 
on the next three elements of a well-grounded claim.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the veteran.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  If a reasonable doubt arises regarding service 
origin, or any other point, it should be resolved in the 
veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

A.  Sinus symptoms

Prior to his service in the Persian Gulf, the veteran was 
seen with complaints that included congestion, and an 
examination revealed inflamed turbinates.  No diagnosis of 
sinusitis was given, and no further treatment was recorded at 
that time.  Following his service in the Persian Gulf, he was 
seen in October 1991 with complaints of intermittent 
headaches and the assessment was sinusitis.  He complained of 
sinusitis on the examination prior to discharge but sinusitis 
was not noted on this examination.  When he was hospitalized 
in February 1992, he complained of a sinus infection and 
sinus headaches since he came home from Saudi Arabia and he 
attributed this to a heavy inhalation of smoke.  On 
examination, mucus from his sinuses was noted.  However, 
there was no diagnosis of sinusitis at discharge from this 
period of hospitalization.  Subsequently, several x-rays of 
the sinuses were normal.  On the VA examination in April 
1994, he again complained of morning nasal congestion.  A 
nose allergy was diagnosed but sinusitis was not noted.  On 
the VA examination in August 1997, he claimed sinusitis began 
when he went to the dry climate of the desert.  He claimed he 
noticed puffiness of the eyes, headaches, frequent sneezing 
and a mucus discharge from his nose.  On this examination, 
the diagnosis was history of sinusitis, not found.  

The veteran has complained of nasal stuffiness or congestion, 
sneezing, mucus discharge, and puffiness of the eyes.  He has 
said he never had these symptoms until he served in the 
Persian Gulf theater.  There is, however, medical evidence 
that he complained on one occasions of congestion and had 
inflamed turbinates before he went to the Persian Gulf.  
Taking that as evidence of sinus symptoms prior to serving in 
Southwest Asia, his sinus symptoms cannot be said to have 
first occurred in or following his Southwest Asia service.  
However, as those complaints were not shown to be chronic at 
that time, consideration is given to whether he may have 
developed different sinus symptoms during and following his 
Persian Gulf service.

Since his service, the veteran has complained of mucus 
drainage and of congestion and sneezing.  He is competent to 
note these conditions, and mucus drainage has been noted on 
one occasion.  No current diagnosis of sinusitis has been 
given, although a diagnosis of nose allergy has been given on 
one occasion.  If a condition is diagnosable, it is not a 
symptom of an undiagnosed illness.  However, because 
sinusitis has not been diagnosed, and nose allergy seems to 
be a fairly non-specific diagnosis, the Board will presume 
that the veteran's complaints of morning congestion, mucus 
drainage, and sneezing are not presently associated with a 
diagnosis.

The next inquiry must be whether there are objective 
indications of a chronic disability during service or to a 
degree of 10 percent within the presumptive period.  There 
are no objective indications of chronic sinus disability 
during service.  The veteran was diagnosed to have sinusitis 
when he complained of headaches in October 1991, but he was 
not shown to have sinusitis on his separation from service.  
Consideration is given, then, to whether there are objective 
indications of a disabling sinus condition manifest to a 
degree of 10 percent since service.  For that, reference is 
had to the rating schedule and the criteria for rating 
sinusitis or rhinitis.  Under the general rating formula for 
sinusitis, Diagnostic Codes 6510 through 6514, sinusitis 
detected by x-ray only is noncompensable.  As noted above, 
the veteran's sinus x-rays do not contain evidence of 
sinusitis.  A 10 percent evaluation requires one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or, three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  An incapacitating episode is one that 
requires bed rest and treatment by a physician.  See 38 
C.F.R. § 4.97, Diagnostic Code 6510-6514 (1998).  In the 
seven years since service, there is no objective medical 
evidence of any treatment at all for sinus symptoms, and 
mucus drainage observed on one occasion does not amount to an 
objective indication of chronic disability.  

Nor do the rating criteria for rhinitis provide any help.  
Allergic or vasomotor rhinitis without polyps requires 
greater than 50 percent obstruction of the nasal passage on 
both sides or complete obstruction on one side for a ten 
percent evaluation.  See 38 C.F.R. § 4.97, Diagnostic Code 
6522.  Bacterial rhinitis requires permanent hypertrophy of 
the turbinates and with greater than 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side for a ten percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6523.  There is no objective medical evidence 
that the veteran meets either of these rating criteria.

Without evidence of a chronic disability involving sinus 
signs or symptoms, there is no question of there being a 
nexus.

The veteran has not stated a plausible claim for sinus 
symptoms as a chronic disability resulting from undiagnosed 
illness, and there is no duty to assist.  38 U.S.C.A. 
§ 5107(a).

B.  Cardiac symptoms

There are no objective indications of any cardiac 
symptomatology during service.  Since military service, the 
veteran has complained of palpitations and tightness in the 
chest on hospitalization in February 1992 for drug and 
alcohol problems.  This reportedly occurred after snorting 
speed in powdered form.  Examination of the heart was normal, 
although an EKG showed possible inferior infarct, age 
undetermined.  In April 1994, the veteran denied chest pain, 
and cardiovascular examination was normal.  In January 1995, 
the veteran reported palpitations preceding possible seizure 
activity.  No cardiac arrhythmias have ever been noted on 
examination, nor have any abnormal cardiac symptoms or signs 
been observed on telemetry or Holter monitor.  The veteran 
has attributed problems to a slow heart rate, but no 
competent medical authority has ever opined that the veteran 
has a slow heart rate, or that the veteran's heart rate is 
the symptom of any chronic disability.  Statements from the 
veteran's former girl friend and his step father saying that 
the veteran suffered problems with his heart or 
cardiovascular system are not objective indications of 
observable symptoms, and neither one has been shown to have 
any medical expertise to render them competent to diagnose 
any chronic heart disorder.  

The veteran does not have a diagnosed cardiac disability.  
The palpitations he has complained of on two separate 
occasions post- service do not amount to objective 
indications of chronic disability, and he has never been 
shown on medical evaluation to have the symptoms of which he 
complains.  Without chronicity, there is no question of 
nexus, and the veteran's claim is not plausible.

In paragraph 10 of its precedential opinion, the General 
Counsel stated that

With respect to the third element, 
section 3.317 (a)(1) requires proof of 
"objective indications of chronic 
disability" during the pertinent period 
of service or to a degree of disability 
of 10 percent or more not later than 
December 31, 2001.  The requirement of 
"objective indications" appears to 
contemplate other than the veteran's own 
statements or testimony.  In discussing 
the requirement for proof of disability 
under 
38 U.S.C. § 1117, the House Committee on 
Veterans' Affairs stated that " the 
Committee intends that there must be some 
objective indication or showing of the 
disability which is observable by a 
person other than the veteran, or for 
which medical treatment has been 
sought." (Citation omitted.)

VAOPGCPREC 4-99, para. 10.  

C.  Neurological symptoms/seizure disorder

The service medical records disclose that the veteran was 
seen in June 1991 with complaints of dizziness and 
lightheadedness with an episode of fainting.  He reported 
that he had been out in the sun all weekend and the 
assessment was dehydration.  A neurological disorder was not 
noted during the remainder of service although the veteran 
did complain of fainting and dizzy spells on the report of 
medical history at the time of the discharge examination.  

The next neurological complaint was following a fall in March 
1992 when he hit his head on the floor.   He was admitted 
with complaints of dizziness (vertigo), headache and nausea.  
As assessment during this hospitalization was 
headache/dizziness following minor trauma.  Subsequently in 
January 1995, he was hospitalized with complaints of several 
near syncope episodes.  A clinical impression during 
hospitalization was probable syncope, related to cerebral 
ischemia.  Epilepsy was also suspected.  Syncope and 
polysubstance abuse were also noted.  In August 1997, the 
veteran received a VA neurological examination.  The 
neurologist found that these episodes represented either 
cardiogenic syncope or a partial complex epilepsy.  

In paragraph 15 of its precedential opinion, the General 
Counsel stated that

. . . For purposes of establishing a well 
grounded claim, we conclude that a 
claimant ordinarily must submit some 
evidence indicating either that his or 
her illness is incapable of diagnosis or, 
at a minimum, that physicians providing 
treatment or examination of the illness 
have not attributed it to a known 
diagnosis.  

VAOPGCPREC 4-99.  

The veteran's neurological symptoms have been attributed to 
various diagnoses at various times.  Although diagnoses of 
cardiogenic syncope or a partial complex epilepsy are not 
confirmed, this mitigates against attributing the symptoms to 
undiagnosed illness.  In addition, there is some evidence 
that the neurological symptoms are the result of drug abuse.  
As noted above, 38 C.F.R. § 3.317 (c)(3) prohibits 
compensation under this section if there is affirmative 
evidence the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol and drugs.  They 
have also been attributed to head trauma.  Thus, the 
veteran's claim of entitlement to service connection for 
neurological symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded and must be 
denied.  

Likewise, the veteran's claim of entitlement to service 
connection for a seizure disorder on a direct basis must be 
denied.  Although a seizure disorder has been suspected, 
there is no confirmed diagnosis, and no medical evidence of a 
nexus between such a disorder and active military service.

D.  Respiratory symptoms

The veteran's claim of entitlement to service connection for 
respiratory symptoms, including coughing and lung symptoms, 
as a chronic disability resulting from an undiagnosed illness 
is not well grounded.  All of the physical examinations of 
record, including x-rays, have disclosed no evidence of 
organic respiratory disability.  During the hospitalization 
in February 1992, the cough was attributed to his heavy 
smoking.  Also, on the VA examination in April 1994, a 
smoker's cough was diagnosed.  On the August 1997 VA 
examination, the examiner indicated the cough was probably 
due to tobacco abuse.  In addition, there has been no 
evidence submitted of a nexus between the veteran's 
respiratory symptoms and any chronic disability.  

In paragraph 12 of its precedential opinion, the General 
Counsel stated 

Thus, for example, if a veteran's 
undiagnosed illness is manifested by 
respiratory signs or symptoms, the fourth 
element [referenced above] may be 
satisfied by evidence of a nexus between 
such respiratory signs or symptoms and 
the veteran's chronic disability.

VAOPGCPREC 4-99.  

Although the General Counsel also noted that in some 
circumstances the relationship between symptoms and a current 
disability is capable of proof by lay evidence alone, this is 
not such a circumstance.  The Board does not find anything in 
the claims file which would indicate that the veteran, who is 
not a medical professional, is capable of providing a nexus 
opinion relating his cough and shortness of breath to an 
undiagnosed illness, as opposed to his heavy smoking.  Thus, 
the veteran's claim concerning service connection for 
respiratory symptoms as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  

E.  Gastrointestinal symptoms

The veteran has claimed entitlement to service connection for 
gastrointestinal symptoms due to parasite infection, and, in 
the alternative, as symptoms of undiagnosed illness.  

The veteran complained of diarrhea on one occasion in service 
in June 1991.  The clinical assessment at that time was 
dehydration.  In addition, his complaints of nausea in March 
1992 during a VA hospitalization were attributed to a 
concussion after a fall.  These symptoms, then, have been 
attributed to specific causes, rather than undiagnosed 
illness.

However, in August 1992, the veteran saw Dr. Holland with 
complaints including abdominal cramps and diarrhea.  Dr. 
Holland thought these complaints were possibly due to Gulf 
War service.  One stool culture in August 1992 was negative 
for ova and parasites.  Another stool culture the following 
month was reported to be positive for ova and parasites times 
three.  That stool culture report is not of record.  There is 
no evidence of parasite infection in service, and the first 
post-service test was negative.  It was not until later that 
ova and parasites were found.  There is evidence, then, that 
the veteran did, at one time, have a parasite infection.  
However, there is no evidence since that time of such an 
infection, and all examinations have been negative for any 
gastrointestinal signs.  There is no medical opinion 
associating any nausea or diarrhea with a previous parasite 
infection.

Complaints in January 1996 were reported of one week's 
duration, and the assessment was enteritis and irritable 
bowel syndrome.  No evidence of parasite infection was 
reported, and no doctor associated these diagnoses in any way 
with a previous parasite infection or with the veteran's 
active military service.  Likewise, these diagnoses preclude 
associating the veteran's complaints with undiagnosed 
illness.

Subsequently, the veteran had numerous complaints of 
gastrointestinal problems including an urgency to defecate on 
examination in April 1994.  The examination of the 
gastrointestinal system was normal and the diagnoses on that 
examination were nausea by history and urgency to defecate by 
history.  Later VA examinations of the digestive system were 
consistently normal.  
  
Statements from his mother, stepfather, and girl friend also 
confirm his complaints of stomach problems, including 
diarrhea.  On the VA examination, he claimed diarrhea and 
intestinal parasites after he returned from the Persian Gulf.  
The examiner's impressions were nausea and diarrhea by 
history with an alleged history of parasite infection.

In October 1996, the veteran reported that his severe 
abdominal pain in the right lower quadrant was something he 
had experienced off and on since the Gulf War, and ureteral 
calculi were diagnosed on IVP.  This diagnosis precludes 
assigning the symptomatology to undiagnosed illness.

In this case, the veteran has consistently had complaints of 
gastrointestinal problems, primarily diarrhea.  These 
symptoms would certainly be susceptible to lay observation by 
the veteran.  There are also indications that the veteran has 
sought medical treatment for gastrointestinal symptoms.  It 
is less clear that these reported symptoms amount to a 
chronic condition, as the veteran consistently has VA 
examinations negative for observable gastrointestinal signs, 
and his occasions of requiring treatment have assigned 
diagnoses to account for the symptomatology.

However, even assuming that the veteran's complaints might be 
said to be chronic, there is no medical evidence of a nexus 
between those complaints an undiagnosed illness.  The 
assessment of Dr. Holland that the veteran's gastrointestinal 
complaints were possibly related to Gulf War service does not 
provide such a nexus.  It certainly provides no nexus to 
undiagnosed illness, because ova and parasites were found.  
And no nexus to service of the parasites is provided, as none 
were found in service, and none were found on the first test 
following service.  There is also no evidence of parasite 
infection currently or that any of the veteran's complaints 
might be related to the previous parasite infection.

Accordingly, the veteran's claim of entitlement to service 
connection for gastrointestinal symptoms, as residuals of 
parasite infection or as attributable to undiagnosed illness, 
is not well grounded.

F.  Weight loss

The veteran's claim of entitlement to service connection for 
abnormal weight loss as a chronic disability resulting from 
an undiagnosed illness is not well grounded.  The record 
discloses that on the entrance examination, the veteran 
weighed 142 pounds and on the examination prior to discharge 
from service the veteran weighed 145 pounds.  When he was 
hospitalized in the VA hospital in February 1992, he stated 
that he had lost 15 pounds due to continuous drinking and 
using drugs.  As noted above, 38 C.F.R. § 3.317 (c) (3) 
prohibits compensation under this section if there is 
affirmative evidence the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol and 
drugs.  The Board is aware that later in 1992, Dr. Holland's 
report noted a weight loss probably from the Gulf War.  
However, when the veteran was seen by Dr. Holland in August 
1992, he weighed between 151 and 153 pounds.  In other words, 
he was several pounds heavier than he was upon the 
examination at discharge from service.  His mother's 
assertion that he weighed 190 pounds in boot camp is not 
supported by the evidence in the service medical records.  
Furthermore, the veteran's assertion in the letter of January 
1997 that he should carry 180 pounds or his assertion on the 
August 1997 examination that he should weigh 200 pounds is 
not supported by any objective indications.  His weight on 
the August 1997 examination was 143, which is similar to 
other recorded weight measurements of record.  There is no 
credible evidence of weight loss, and this claim is not well 
grounded and must be denied.  


G.  Fatigue

The veteran has claimed entitlement to service connection for 
fatigue as a symptom of chronic disability due to undiagnosed 
illness.  There is no evidence of chronic fatigue during 
active military service.  Since service, the veteran has 
several times complained of fatigue.  He is competent to say 
that he is tired.  That tiredness has variously been 
attributed to lack of sleep or his episodes of loss of 
consciousness or near loss of consciousness.  To the extent 
that it may be attributed to a known cause, it is not a 
symptom of undiagnosed illness.  However, to the extent that 
it is not attributed to a cause, it may be a symptom of 
undiagnosed illness.

In this case, however, there are no objective indications of 
chronic disability.  Although "chronic fatigue" is reported 
as a symptom, by the veteran and by his mother, that 
assertion does not amount to an objective sign or symptom.  
Even if it could be accepted as such, it would have to be 
manifest to a degree equivalent to a disability evaluation of 
10 percent, since it was not manifest during service.  
Reference is had to Diagnostic Code 6354, chronic fatigue 
syndrome, to determine whether the veteran's reported fatigue 
might be manifest to a degree of 10 percent.  That Diagnostic 
Code requires waxing and waning symptoms resulting in periods 
of incapacitation of at least one but less than two weeks 
total duration per year, or, symptoms controlled by 
continuous medication.  The condition is considered 
incapacitating only while it requires bed rest and treatment 
by a physician.  38 C.F.R. § 4.88c, Diagnostic Code 6354 
(1998).

The veteran has never been treated for fatigue, nor is there 
any evidence that he has required bed rest solely for 
fatigue.

Therefore, the veteran has not stated a well-grounded claim 
of entitlement to service connection for fatigue claimed as 
undiagnosed illness.



ORDER

Entitlement to service connection for sinus symptoms as 
chronic disability resulting from undiagnosed illness is not 
well grounded and is denied.

Entitlement to service connection for cardiac symptoms 
claimed as chronic disability resulting from undiagnosed 
illness is not well grounded and is denied.

Entitlement to service connection for neurological symptoms, 
including dizziness and syncope, claimed as chronic 
disability resulting from undiagnosed illness, or in the 
alternative as seizure disorder, is not well grounded and is 
denied.

Entitlement to service connection for respiratory symptoms, 
including coughing and lung symptoms, claimed as a chronic 
disability resulting from undiagnosed illness, is not well 
grounded and is denied.

Entitlement to service connection for gastrointestinal 
symptoms, including nausea and diarrhea, claimed in the 
alternative as residuals of a parasite infection or as 
chronic disability resulting from undiagnosed illness, is not 
well grounded and is denied.

Entitlement to service connection for weight loss, claimed as 
a chronic disability resulting from undiagnosed illness, is 
not well grounded and is denied.

Entitlement to service connection for fatigue, claimed as 
chronic disability resulting from undiagnosed illness, is not 
well grounded and is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

